TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-06-00299-CV




                                        In re Barry Winkle




                  ORIGINAL PROCEEDING FROM WILLIAMSON COUNTY



                             MEMORANDUM OPINION


               The petition for writ of mandamus is denied. See Tex. R. App. P. 20.1(c)(1)

(requiring affidavit of indigence to be filed “in the trial court with or before the notice of appeal”)

(emphasis added); 52.8(a).




                                               __________________________________________

                                               Jan P. Patterson, Justice

Before Chief Justice Law, Justices Patterson and Pemberton

Filed: August 3, 2006